Citation Nr: 0007593	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic nasal 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The appellant served on active duty from  April 1945 to 
December 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which, inter alia, denied the 
appellant's claim seeking entitlement to service connection 
for a chronic nasal infection.


FINDING OF FACT

The claims file contains evidence of a current chronic nasal 
infection, an inservice nasal condition, and of a plausible 
relationship between the current nasal infections and 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
nasal infection is well grounded.  38 U.S.C.A. § 5107(a)  
(West 1991); 38 C.F.R. § 3.303  (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In this case, the Board concludes that the appellant's claim 
for service connection for a chronic nasal infection is well 
grounded.  The Board finds evidence of an inservice nasal 
condition.  The appellant's service medical records indicate 
he was hospitalized for nasopharyngitis in 1946.  

The claims file also contains competent evidence that the 
appellant currently has a chronic nasal infection.  This is 
shown by a March 1998 private physician's statement.  

Finally, the Board finds competent medical evidence of a 
relationship, or nexus, between the current chronic nasal 
infection and service.  Specifically, the November 1998 
private physician's letter indicating that there is a good 
chance that the current nasal infections are related to 
nasopharyngitis suffered in service.  

In light of the above, the Board concludes that the appellant 
has presented a well grounded claim for entitlement to 
service connection for a chronic nasal infection.  38 C.F.R. 
§ 3.303 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  
Therefore, it has a duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for a chronic 
nasal infection is well grounded, and, to that extent, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
chronic nasal infection is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, 
the Board finds that further evidentiary development is 
needed prior to appellate review.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Allday v. Brown, 7 Vet. App. 517, 526  (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138  (1993) (The duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed).  When the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1999).

In this case, the Board finds that the appellant has not been 
provided a VA examination of his nasal and sinus infections.  
In addition, from the medical evidence currently of record, 
the Board is not able to ascertain the relationship, or 
nexus, between the appellant's current condition and his 
service.  Therefore, the Board finds that a VA examination is 
needed in order to provide a record upon which a fair 
equitable, and procedurally correct decision on the 
appellant's claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999).

Finally, the Board finds that the possible applicability of 
the Court's recent decision in Savage v. Gober, 10 Vet. App. 
488  (1997), should be addressed at the RO level.  VA 
regulations provide that subsequent manifestations of a 
chronic disease or injury shown as such inservice, may be 
service connected, and that, if chronicity is not shown in 
service, that evidence of post-service continuity of 
symptomatology may be employed to show that an inservice 
disease or injury was chronic.  38 C.F.R. § 3.303(b)  (1999).  
In Savage, the Court held that evidence of continuity of 
symptomatology need not be recorded medical evidence noted in 
service, but may, in certain circumstances, be post-service, 
lay evidence.  Savage, 10 Vet. App. at 496-97 (citations 
omitted).  However, an adequate showing of continuity of 
symptomatology relieves the veteran only of the need to show 
medical nexus evidence between a current disability and one 
shown in service; medical evidence is still required to 
relate the said symptomatology to a current disability, 
unless the relationship is one as to which a lay person's 
observation is competent.  Id.

In light of the above, in order to assure the appellant full 
due process and to satisfy VA's duty to assist, this case 
must be REMANDED back to the RO for the following 
development:

1.  The RO should contact the appellant 
and provide him the opportunity to 
identify all sources of treatment 
received for nasal and sinus conditions 
since service, and to either submit such 
records himself or furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.

2.  Following completion of the above 
development, the RO should schedule the 
appellant for a VA examination by an 
appropriate specialist.  The RO should 
notify the appellant of the time, place, 
and date of said examination, and make 
part of the claims folder the 
notification letter and any other 
documents verifying its notice to the 
appellant.  The claims folder must be 
made available to the examiner prior to 
the examination so that it may be 
reviewed for pertinent aspects of the 
appellant's medical history.  Review of 
service medical records, and all 
subsequent medical records is vital.

The purpose of the examination is: (1) to 
determine the current nature of the 
appellant's nasal and sinus condition; 
and (2) to render a medical opinion as to 
whether any current condition is more 
likely than not casually related to the 
appellant's inservice nasopharyngitis, 
including whether the current pathology 
is a chronic disorder that had an onset 
during service.

All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The report of the examination 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should review the 
record, including all newly developed 
evidence, to determine if any change is 
warranted in its prior decision denying 
the appellant's claim of entitlement to 
service connection for a chronic nasal 
infection.  The applicability for Savage 
v. Grober, 10 Vet. App. 488 (1997), 
should be considered.

5.  If the determination remains adverse 
to the appellant, he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond.  The Supplemental 
Statement of the Case should provide any 
additional pertinent laws and regulations 
and rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
appellant needs to take no action until so informed.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



